DETAILED ACTION
	This Office action is responsive to communication received 07/26/2022 – Amendment and Terminal Disclaimer.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 07/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPNs 9744415; 9700770; and 10092803 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable over the prior art references of record in view of the timely-submitted and properly-filed terminal disclaimer, received 07/26/2022.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Comments Regarding Priority / Continuation Data
During an interview with applicant’s attorney, Randy Chang (Reg. No. 57,939), on August 09, 2022, the examiner responded to applicant's REMARKS of 07/26/2022 insofar as the comments in the non-final Office action of 05/24/2022 regarding continuity data, wherein the examiner noted that the filing receipt mailed 03/29/2021 indicates that this application is a CON of 16/780,040.  Applicant’s attorney argued that the application data sheet as well as the opening paragraph in the specification states that this application is a continuation-in-part of 16/780,040. The examiner suggested that the applicant may perhaps desire to file a request for a corrected filing receipt. Applicant's attorney noted that he would investigate the discrepancy associated with the filing receipt and take appropriate corrective action. No further matters or agreements were discussed.
As of the preparation of this Office action, it is noted that a corrected filing receipt has been prepared with a mailing date of 08/11/2022, indicating that this application is a CIP of 16/780,040.   This corrected filing receipt appears to address the earlier concerns over the continuation data. 
         Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711